J-S40010-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                        Appellee         :
                                         :
                   v.                    :
                                         :
CURTIS HOLBROOK A/K/A CURTIS             :
DIGGS,                                   :
                                         :
                        Appellant        :    No. 1156 WDA 2014

              Appeal from the PCRA Order Entered May 28, 2014,
               in the Court of Common Pleas of Cambria County,
              Criminal Division at No(s): CP-11-CR-0000886-1991

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED OCTOBER 30, 2015

     I respectfully dissent. In my view, this Court should vacate the PCRA

court’s order and remand the matter.           On remand, because this is

Appellant’s first PCRA petition, the PCRA court should appoint counsel to

represent Appellant.       Any issue regarding the timeliness of Appellant’s

petition and his eligibility for relief should be addressed by counsel in the

PCRA court.




* Retired Senior Judge assigned to the Superior Court.